Citation Nr: 0301749	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation for residuals 
of right thumb injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel








INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That decision granted service 
connection for residuals of right thumb injury and assigned a 
noncompensable rating.  The veteran perfected an appeal as to 
the assigned rating.


FINDINGS OF FACT

The residuals of right thumb injury, the major extremity, is 
manifested by subjective complaints of pain, stiffness and 
numbness of the right thumb and objective evidence of 
restricted range of motion, swelling, weakness and 
tenderness.  


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent evaluation 
for the service-connected residuals of right thumb injury 
have been met.  38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 5224 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In the supplemental 
statement of the case of July 2002, the veteran was notified 
of VCAA, and of VA's duty to assist the veteran by obtaining 
evidence from various sources and to obtain a medical opinion 
if an examination or opinion is necessary.  The RO also 
notified the veteran of his responsibility to help the RO 
obtain all evidence necessary to support the claim by 
informing the RO of relevant medical records not already 
obtained.  The record shows that all pertinent evidence has 
been obtained.  The Board finds that the VA has satisfied 
provisions of the VCAA.  Quartuccio v. Princippi, 16 Vet. 
App. 183 (2002).

Factual Background

The service medical records show that the veteran was seen in 
September 1978 for complaints of pain on the right thumb 
after an injury four days before.  The final diagnosis at 
that time was ulnar collateral ligament avulsion, right 
thumb.  He underwent repair of the ulnar collateral ligament 
of the right thumb with open reduction and internal fixation 
with a pullout wire.  Later that month the diagnosis was 
tear, ulnar collateral ligament, right thumb.  In November 
1978 a pull out wire of the right thumb was removed.  X-rays 
taken in February 1979 showed an old incompletely healed chip 
fracture at the base of the proximal phalanx of the right 
thumb as compared with study in June 1978; recent fracture or 
dislocation, however, was not identified.  During an 
enlistment examination in August 1984 the veteran reported no 
referable complaints and no abnormal findings were made on 
examination pertaining to the right thumb.

The report of a VA examination conducted in August 1998 shows 
c that the veteran's right thumb bothered him mainly when 
driving for long periods or doing heavy physical activity 
with the hand.  An examination revealed upper extremity with 
good symmetry with no atrophy.  He had 5/5 grip strength, 
finger abduction, flexion, extension, biceps, triceps, and 
deltoids bilaterally.  The right thumb showed a well-healed 
scar over the MCP joint dorsally.  His sensation was intact 
to light touch in the thumb.  He was able to oppose the thumb 
to the base of the fifth finger.  He had 5/5 strength in the 
thenar and hypothenar musculature with no atrophy.  He had a 
negative Finkelstein's, negative Wartenberg, and negative 
Froment's signs.  X-rays of the right thumb were normal.  

The assessment at that time was mild decreased range of 
motion of the right thumb, status post open reduction and 
internal fixation in 1979.  At the conclusion of the 
examination, the examiner noted that the veteran was right-
hand dominant and worked with his hands.  The examiner opined 
that the veteran had mild limits to his range of motion in 
the right thumb, but the examination was otherwise normal.  
The examiner opined that he did not feel that the right thumb 
would cause the veteran a great deal of impairment, but that 
this was impossible to know.

In January 1999 the RO granted service connection for right 
thumb injury and assigned a noncompensable rating under 
Diagnostic Code 5224.  

The report of a January 2000 VA examination shows complaints 
that over the years the veteran had had a more painful grip 
that was weak with occasional numbness.  On examination, the 
veteran had limited opposition of his right thumb compared to 
the other side.  He was able to oppose his thumb to the 
proximal aspect of his small finger.  He could just reach the 
tip of his small finger with his thumb.  He had full range of 
motion in the right MP joint and CMC joints.  He had positive 
grind test on the right and negative on the left.  He was 
neurovascularly intact distally.  X-rays of the right thumb 
showed some mild early degenerative changes in the carpal 
metacarpal (CMC) joint of the thumb.  The diagnosis was right 
thumb, early CMC joint arthritis.  

VA treatment records in 2000 include an X-ray report with 
findings that there were no advanced degenerative or erosive 
changes noted in the right hand and osseous mineralization 
was normal.  In July 2000 the veteran underwent right thumb 
extensor compartment decompression - incise finger tendon 
sheath, in treatment for a preoperative diagnosis of right 
thumb pain with restriction on adduction and full extension 
secondary to extensive tendon compartment scarring from a 
trauma in 1979.  This was followed with treatment and 
occupational therapy later that month.

The report of a July 2001 VA examination shows complaints of 
continued stiffness, pain and numbness in the right thumb and 
radial side of his hand.  The veteran complained of 
difficulty using such things as a screwdriver, and that he 
developed numbness in the thumb and hand area when driving 
for a period of time and gripping the steering wheel.  He 
complained that he developed pain on using the thumb in 
opposition to the index and long fingers and could not use it 
in opposition to the fifth finger.  He reported that he had 
had surgery in the previous year, when a tendon was rerouted, 
with slight degree of increased motion.  He still had pain on 
use of his thumb and numbness.  He worked as a computer 
consultant.

On examination the right thumb had some swelling over the 
thenar eminence, the carpal and metacarpal joint area.  He 
had full range of motion in the distal joints of the right 
thumb and proximal interphalangeal joint.  However, there was 
swelling, pain and reduced range of motion of the carpal and 
metacarpal joint.  On attempts with opposition of the thumb 
to all fingers, he could not bring the tip of the thumb to 
the fifth finger to oppose it.  He had weakness in opposing 
the thumb to the fourth finger.  He had full opposition of 
the index and long finger, but on passive resistance had 
weakness to about 50 percent of normal compared to his left 
hand.  In bringing his thumb down to touch his palm he lacked 
4 cm from reaching the distal palmar crease with the tip of 
the thumb.  X-rays of the right hand in January 2000 were 
said to be with no discernable degenerative joint disease 
shown in the hand area.

The impression was that the veteran did have restricted range 
of motion, which seemed to come mainly from the 
carpometacarpal joint along with swelling and tenderness of 
that joint.  The veteran lacked full ability to bring the 
thumb into opposition of the fifth finger and could bring the 
thumb down to only 4 cm from the distal palmar crease.  The 
examiner opined that thus, the veteran functionally had 
difficulty with his thumb in such things as using a 
screwdriver and gripping.  He had weakness in opposition of 
all of his fingers and tended to use his left hand, not doing 
much with his right hand.  The examiner noted that the 
veteran continued to be followed at Gainesville VA Medical 
Center with the possibility of some further surgery on the 
hand.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected,  
symptomatology, and anatomical location.  38 C.F.R. § 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as in this case, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The residuals of a right thumb injury are evaluated as 
noncompensable.  There is no specific diagnostic code for 
such disability.  The RO has evaluated the disability by 
analogy to Diagnostic Code 5224, ankylosis of the thumb.  38 
C.F.R. § 4.71a.  The Board finds no other diagnostic code 
analogous to the veteran's disability and will continue to 
evaluate the disability under that diagnostic code.  

Under Code 5224, a minimum compensable rating of 10 percent 
is assigned for either the dominant or non-dominant hand when 
there is favorable ankylosis of the thumb.  A maximum 
schedular rating of 20 percent is awarded for either hand 
when there is unfavorable ankylosis of the thumb.

Notes to the rating schedule specify several rules for 
classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits.  Rule (3) 
states that, with only one joint of a digit ankylosed or 
limited in its motion, the determination will be made on the 
basis of whether motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm.  When 
so possible, the rating will be for favorable ankylosis; 
otherwise, the rating will be for unfavorable.  Rule (4) 
states that, with the thumb, the carpometacarpal joint is to 
be regarded as comparable to the metacarpophalangeal joint of 
other digits. In addition, extremely unfavorable ankylosis 
will be rated as amputation under the applicable diagnostic 
code.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  For joints 
with arthritis, when there is some limitation of motion, but 
limitation of motion would be rated noncompensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 (degenerative arthritis), 5010 
(traumatic arthritis).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  Additionally, it is the intent of the 
rating schedule to recognize actually painful joints due to 
healed injury as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

In this case, the objective evidence of record shows that the 
veteran's right thumb is not ankylosed.  However, the record 
tends to show that ranges of motion of the right thumb are 
restricted due to swelling and tenderness of the 
carpometacarpal joint.  The veteran is unable to bring the 
thumb into opposition of the fifth finger or to touch the 
distal palmar crease.  In determining the appropriate rating, 
consideration must be accorded the veteran's "functional 
loss" due to his disability.  38 C.F.R. 4.40.  As noted 
above, in DeLuca, the Court held that the factors set forth 
in 38 C.F.R. §§ .40, 4.45 are for consideration in 
determining the extent of functional impairment associated 
with disabilities of the musculoskeletal system. DeLuca, 8 
Vet. App. 202, 206 (1995).  In this case the evidence shows 
that the veteran lacks full ability in the use of the thumb 
in opposition to other parts of his hand.  As a result, there 
is functional loss in performing everyday tasks requiring an 
opposable thumb such as using a screwdriver or gripping due 
to weakness.  

A review of the objective medical evidence of record shows 
that the veteran does in fact have functional impairment due 
to his service-connected right thumb disability, including 
complaints of weakness, decreased grip strength, and an 
inability to use his right hand for tasks requiring grip 
strength and opposition to certain parts of the hand.  He 
also complained of stiffness, pain and numbness in the thumb.  
On VA examination in July 2001 he reported that he developed 
pain on using the thumb in opposition to the index and long 
fingers and could not use it in opposition to the fifth 
finger.  The Board notes also that this disability has 
required recent surgical treatment in 2000.  The VA examiner 
in July 2001 noted that the veteran had weakness to about 50 
percent of normal compared to the left hand in using the 
thumb to oppose the index and long finger.  The examiner also 
noted that the veteran had weakness in opposition of all of 
his fingers and tended to use his left hand for tasks, while 
not doing much with the right hand.  

Given that the veteran is right hand dominant, and given the 
functional importance of having a fully functioning opposable 
thumb in performing routine but important everyday tasks such 
as writing, gripping as well as picking up and manipulating 
objects such as tying one's shoes, the Board finds that the 
functional impairment of the right thumb, caused by weakness 
and decreased grip strength, is equivalent to favorable 
ankylosis of the thumb, thus warranting a 10 percent rating. 
38 C.F.R. § 4.71a, Diagnostic Code 5224.  A higher, 20 
percent, rating would require a showing of impairment 
comparable to unfavorable ankylosis of the thumb, which the 
Board finds is not shown by the objective evidence of record.  
In that regard the Board notes that the veteran does have 
full range of motion of the distal joints of the right thumb 
and proximal interphalangeal joint, and is able to use the 
right thumb for jobs such as driving a car.  It was noted 
that he was able to bring his thumb down to 4 cm from 
reaching the distal palmar crease.  Thus, a rating in excess 
of 10 percent is not for assignment, as the criteria for a 20 
percent rating have not been met.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5224.  The 10 percent rating is the highest 
rating warranted for the appeal period.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).


ORDER

Entitlement to a 10 percent rating for residuals of right 
thumb, the major extremity, injury is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

